                           UNITED STATES DISTRICT COURT 
                              DISTRICT OF MINNESOTA 
     

    MITCHELL THOMAS ELLIS,                            Case No. 18‐CV‐0342 (NEB/TNL) 
                                                                      
     
                                                                      
                   Petitioner, 
                                                                      
     
                                                     ORDER ACCEPTING REPORT AND 
    v.  
                                                          RECOMMENDATION 
     
    STATE OF MINNESOTA, 
     
                   Respondent.  
     
 
        The  above‐entitled  matter  came  before  the  Court  upon  the  Report  and 

Recommendation of the United States Magistrate Judge Tony N. Leung dated October 

30, 2018 [ECF No. 15]. No party has objected to that Report and Recommendation, and 

the Court therefore reviews it for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 

73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, and based upon all of 

the  files,  records,  and  proceedings  in  the  above‐captioned  matter,  IT  IS  HEREBY 

ORDERED THAT: 

        1. The Report and Recommendation [ECF No. 15] is ACCEPTED; 

        1. Petitioner’s  Petition  Under  28  U.S.C.  §  2254  for  Writ  of  Habeas  Corpus  by  a 

           Person in State Custody [ECF No. 1] is DENIED; 

        2. Respondent’s Motion to Dismiss [ECF No. 7] is GRANTED; 

        3. This action is DISMISSED WITH PREJUDICE; and  
      4. No certificate of appealability be issued. 

LET JUDGMENT BE ENTERED ACCORDINGLY.  

 

Dated: December 10, 2018                          BY THE COURT: 
 
                                                  s/Nancy E. Brasel                
                                                  Nancy E. Brasel 
                                                  United States District Judge 




                                             2 
 
